In the
                             Court of Appeals
                     Second Appellate District of Texas
                              at Fort Worth
                                 No. 02-21-00410-CV

ROBERT R. COLE, JR., INDIVIDUALLY,         §   On Appeal from Probate Court
AND AS ASSIGNEE OF THE ESTATE OF
JUDGE ROBERT R. COLE, DECEASED,
Appellant                                  §   of Denton County (PR-2014-00027-01)


V.                                         §   April 28, 2022

CAROL LYNN WOLFRAM, SUCCESSOR              §   Opinion by Chief Justice Sudderth
GUARDIAN AD LITEM AND ATTORNEY
AD LITEM, Appellee

                                    JUDGMENT

      This court has considered the record on appeal in this case and holds that there

was no error in the trial court’s judgment. It is ordered that the judgment of the trial

court is affirmed.

      It is further ordered that Robert R. Cole, Jr., Individually, and as Assignee of

the Estate of Judge Robert R. Cole, Deceased, shall pay all costs of this appeal, for

which let execution issue.
SECOND DISTRICT COURT OF APPEALS


By /s/ Bonnie Sudderth
   Chief Justice Bonnie Sudderth